Citation Nr: 0516983	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-38 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder to 
include hypertension.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tingling/neuropathy 
involving both legs and hands.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for a urinary disorder.

8.  Entitlement to service connection for a pulmonary 
disorder as a result of exposure to asbestos.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Navy from 
March 1956 to September 1957 and from March 1965 to January 
1966, and with the U. S. Army from June 1962 to December 
1962, from July 1963 to March 1964, and from April 1968 to 
November 1968.  He also served in the Indiana Army National 
Guard and the Illinois Army National Guard until his 
retirement in 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claims for 
service connection for the issues listed on the title page of 
this decision.  The veteran filed a timely appeal to these 
adverse determinations.

In April 2005, the veteran testified at a hearing at the 
Board's Central Office in Washington, DC before the 
undersigned, who is  responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not show that the veteran currently has 
a heart disorder to include hypertension, diabetes, tinnitus, 
hearing loss, tingling/neuropathy involving both legs and 
hands, depression, a urinary disorder, or a pulmonary 
disorder as a result of exposure to asbestos that is related 
to a period of military service.


CONCLUSIONS OF LAW

1.  A heart disorder to include hypertension was neither 
incurred in nor aggravated during active service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004). 

2.  Diabetes was neither incurred in nor aggravated during 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

3.  Tinnitus was neither incurred in nor aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

4.  Hearing loss was neither incurred in nor aggravated 
during active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

5.  Tingling/neuropathy involving both legs and hands was 
neither incurred in nor aggravated during active service and 
may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

6.  Depression was neither incurred in nor aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

7.  A urinary disorder was neither incurred in nor aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004). 

8.  A pulmonary disorder as a result of exposure to asbestos 
was neither incurred in nor aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claims for VA benefits in this case after 
that date, in May 2003.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, as well 
as notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in March 2004, in the statement of the case (SOC) issued in 
October 2004, at the time of his hearing before the 
undersigned in April 2005, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in May 2003 and again in November 2004, the 
RO provided the veteran with detailed information about the 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, several VA 
examination reports, and several personal statements made by 
the veteran in support of his claims.  The veteran testified 
at a hearing held before the undersigned in April 2005, and a 
transcript of his testimony has been added to the claims 
file.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claims.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  In 
light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active service in the Armed Forces.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, including hypertension, diabetes mellitus, 
and organic diseases of the nervous system, including 
sensorineural hearing loss and tingling/neuropathy, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service also includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty, including an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 U.S.C.A. § 101(24).  
Active duty for training includes full-time duty performed by 
members of the National Guard of any state.  38 C.F.R. § 3.6 
(c)(3).  The term "inactive duty training" includes duty 
(other than full-time duty) performed under sections 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.

Certain presumptions, such as the presumption relating to 
certain chronic diseases and disabilities (38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309), the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.  
See Paulson v. Brown, 7 Vet. App. 466, 470.

The Board observes that a thorough review of the veteran's 
service medical records reveals that they are negative for 
any recorded evidence of complaints or diagnoses of, or 
treatment for, a heart disorder to include hypertension, 
diabetes, tinnitus, hearing loss, tingling/neuropathy 
including both legs and hands, depression, a urinary 
disorder, or a pulmonary disorder.  

At the time of the veteran's hearing in April 2005, he 
attributed all of his claimed medical problems to his time 
serving in the Illinois Army National Guard.  However, when 
asked specifically about any treatment for these disorders in 
service, the veteran consistently and specifically denied 
receiving any medical treatment for any of these disorders in 
service.  On the contrary, the crux of his testimony was that 
the Illinois Army National Guard knew of all of his problems, 
but refused to give him an entrance physical examination and, 
more importantly, a discharge physical examination because 
they knew that such examinations would show the presence of 
these disorders and would force them to give him a disability 
retirement.

The Board observes that in November 2003, and again in 
February 2004, the RO sent letters to the Illinois National 
Guard requesting copies of all physical examinations, 
including entry onto active duty and release from active duty 
examinations, copies of all military service medical records, 
copies of any line of duty determinations which may have been 
made because of any injury, and verification of all periods 
of service.  In March 2004, the RO received all such records 
available from the Illinois Army and Air National Guard.  The 
only official examinations reports included were periodic 
medical examinations dated in March 1986 and November 1991.

The Board observes that, as to several of the veteran's 
claimed disabilities, the current medical evidence does not 
show that he presently has such disorders.  For example, at 
the time of a VA audiological evaluation in September 2003, 
the veteran did not complain of tinnitus, and no such 
diagnosis was rendered.  This same examination did not 
indicate a diagnosis of hearing loss as a result of the 
unreliability of the test results because of poor reliability 
for pure-tones, the inconsistency between pure-tone averages 
and speech reception thresholds, the presence of acoustic 
reflexes and the presence of otoacoustic emissions.  Of note 
is a treatment record dated in March 2000 from St. Anthony 
Memorial Hospital Health Center, at which time the veteran 
reported the he could not hear out of either ear.  
Examination revealed large cerumen (ear wax) plugs in each 
ear.  These were removed, and the veteran's "hearing [was] 
much improved."  No diagnosis of hearing loss was indicated.  

Similarly, while a diagnosis of pneumonia was rendered in 
January 1998, in February 1998 his pneumonia was found to be 
completely resolved, and subsequent chest x-rays in February 
1998 and April 1999 showed normal lungs, with no evidence of 
pulmonary disease.  Subsequent chest examinations have shown 
normal and symmetrical chest expansion and clear breath 
sounds, with no evidence of any lung disorder.  In addition, 
repeated private neurological examinations in recent years 
have found the veteran's neurological system to be completely 
normal, and a VA examination in June 2003 of the veteran's 
feet and hands found them to be "completely normal."  Also, 
while the veteran's service medical records show diagnoses of 
paranoid schizophrenia, which was said to have preexisted 
service, and a June 2003 VA mental disorders examination 
indicated a diagnosis of anxiety disorder, not otherwise 
specified, there is no evidence showing a diagnosis of 
depression, either in service or since.  Finally, repeated 
private genitourinary examinations have been completely 
normal, and while at the time of a VA examination in June 
2003 the veteran reported that he passed a lot of urine due 
to taking a "water pill," a complete genitourinary 
examination was normal, and a diagnosis of "Normal 
genitourinary examination" was rendered.  

In this regard, the Board notes that a valid service 
connection claim requires, at a minimum, medical evidence of 
a current disability for which service connection may be 
granted.  The Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

As to the remaining disorders, the veteran's claims file 
contains evidence of diagnoses of, and extensive treatment 
for, several cardiovascular disorders, including coronary 
artery disease, arteriosclerotic heart disease, and 
hypertension.  He was also diagnosed with diabetes in 2002, 
for which he takes no medication, but is on a restricted 
diet.  However, there is no competent medical evidence which 
relates any of these disorders to the veteran's active 
service in any way.  While the November 1991 periodic 
physical examination from the Illinois Army National Guard 
noted a diagnosis of hypertension, it is clear that this 
disorder did not have its onset at this time, since private 
medical records dated as far back as 1989 show a diagnosis of 
hypertension.  Furthermore, the evidence does not show that a 
disorder subject to presumptive service connection became 
manifest to a compensable degree within one year of 
separation from a period of active duty service, the most 
recent of which ended in November 1968.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his currently claimed disorders are related to his active 
service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as the veteran is not a medical expert, he is not qualified 
to express an opinion regarding any medical causation of 
medical disorders.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current disorders are related to his military service cannot 
be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for a heart disorder to include 
hypertension, diabetes, tinnitus, hearing loss, 
tingling/neuropathy involving both legs and hands, 
depression, a urinary disorder, and a pulmonary disorder as a 
result of exposure to asbestos.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder to include 
hypertension is denied.

Service connection for diabetes is denied.

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.

Service connection for tingling/neuropathy involving both 
legs and hands is denied.

Service connection for depression is denied.

Service connection for a urinary disorder is denied.

Service connection for a pulmonary disorder as a result of 
exposure to asbestos is denied.


	                        
____________________________________________
	Raymond F. Ferner
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


